UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-1693



WILLIAM DENNIS HUBER,

                                              Plaintiff - Appellant,

          versus

LIBERTY UNIVERSITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Jackson L. Kiser, Chief District
Judge. (CA-94-77-L)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William Dennis Huber, Appellant Pro Se. Robert Eastwood Glenn,
Phillip Richard Lingafelt, GLENN, FLIPPIN, FELDMANN & DARBY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his state law fraud action as barred by the applicable statute of

limitations. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Huber v. Liberty Univ., No. CA-94-
77-L (W.D. Va. Feb. 17, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2